DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cazanas et al. (US Pat Pub# 2015/0146683) in view of de Bold (US Pat Pub# 2018/0121859) and further in view of Kim et al. (US Pat Pub# 2019/0042574).
Regarding claims 1 and 9-10, Cazanas teaches a short-range wireless communications apparatus, comprising a short-range wireless communications unit configured to communicate with a terminal device configured to provide a call service (Claims 1 and 11, call interface); and a control unit configured to control the short-range wireless communications unit so that when the call service is provided, a second 
de Bold teaches a device configured to provide a call service and a predetermined artificial intelligence service (Sections 0062 and 0064, artificial intelligence service during a call); and a control unit configured to control the wireless communications unit so that when the call service is provided, the artificial intelligence service is provided during the call service being provided, media data related to the artificial intelligence service is transmitted and received between the wireless communications unit and the terminal device through a channel (Sections 0062 and 0064, artificial intelligence service during a call).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an artificial intelligence service as taught by de Bold into Cazanas’s apparatus in order to improve efficiency (Sections 0004-0005). 
Cazanas and de Bold fail to teach a predetermined input.
Kim teaches wherein the predetermined artificial intelligence service is provided upon receiving a predetermined form of input from a user (Sections 0054-0055 and 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a predetermined input as taught by Kim into an artificial intelligence service as taught by de Bold into Cazanas’s apparatus in order to improve convenience for the user (Section 0009).
Regarding claim 5, de Bold further teaches wherein the media data transmitted and received through the first channel is transmitted and received via a call processing server for providing the call service, and the media data transmitted and received through the second channel is transmitted and received via an artificial intelligence service providing server for providing the artificial intelligence service or a service providing unit included in the terminal device (Sections 0062 and 0064, artificial intelligence service during a call).
Regarding claim 6, de Bold further teaches wherein the media data transmitted from the short-range wireless communications unit to the terminal device through the second channel includes media data destined for an external artificial intelligence service providing server or a service providing unit included in the terminal device, and the media data received from the terminal device by the wireless communications unit through the second channel includes media data received from the artificial intelligence service providing server by the terminal device or media data provided by the service providing unit (Sections 0062 and 0064, artificial intelligence service during a call).

Regarding claim 12, de Bold further teaches wherein the media data transmitted from the wireless communications unit to the wireless communications apparatus through the second channel is received by the wireless communications unit from an external artificial intelligence service providing server (Fig. 1 and Sections 0038-0039, 0055, 0062, and 0064).
Regarding claim 13, de Bold further teaches a service providing unit configured to provide the artificial intelligence service, wherein the media data transmitted from the wireless communications unit to the wireless communications apparatus through the second channel is provided by the service providing unit (Fig. 1 and Sections 0038-0039, 0055, 0062, and 0064).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cazanas et al. (US Pat Pub# 2015/0146683) in view of de Bold (US Pat Pub# 2018/0121859) and further in view of Kim et al. (US Pat Pub# 2019/0042574) and further in view of Donaldson et al. (US Pat Pub# 2014/0371889).
Regarding claims 4 and, Cazanas in view of de Bold and further in view of Kim teaches the limitations in claims 1 and 10.  Cazanas teaches controlling the short-range wireless communications unit so that the media data transmitted and received through 
However, Cazanas, Kim, and de Bold fail to teach a headset profile.
Donaldson teaches wherein the control unit is configured to control the short-range wireless communications unit so that the media data transmitted and received through the first channel is transmitted and received by using a headset profile of the short-range wireless communications apparatus (Section 0016, media content data containing headset profile data).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a headset profile as taught by Donaldson into a predetermined input as taught by Kim into an artificial intelligence service as taught by de Bold into Cazanas’s apparatus in order to improve functionality (Sections 0002-0003).
Allowable Subject Matter
Claims 2-3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/12/2021